Citation Nr: 1036003	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
bilateral peroneal muscle herniations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the above VA RO, which 
continued the 10 percent evaluation assigned for bilateral 
peroneal muscle herniations.

In his July 2007 Form 9, the Veteran requested a travel board 
hearing.  In August 2007, he submitted a statement withdrawing 
his hearing request.  Report of contact dated in November 2007 
confirms that the Veteran did not want a hearing and wanted his 
file sent to the Board.  

The issue on appeal before the Board was remanded for further 
development in June 2009.  Additionally, this June 2009 Board 
determination also granted service connection for a lumbar spine 
disability, characterized as spondylosis of the lumbar spine and 
severe central canal stenosis at L3-L4 and L4-L5 with bilateral 
foraminal narrowing (claimed as back injury).  However, it 
appears that the RO treated the Board's decision with respect to 
this issue as a remand for further development.  For reasons 
which are unclear to the Board, the RO readjudicated this issue 
in a June 2010 supplemental statement of the case (SSOC) as if 
service connection had not already been granted by the Board in 
June 2009.  The Veteran's representative correctly took issue 
with this readjudication in an August 2010 Appellant's Post-
Remand Brief.  As this claim was already granted in full by the 
Board in the June 2009 determination, this issue is no longer 
currently on appeal before the Board, regardless of the RO's 
readjudication of the issue. 

The Board notes that the Veteran's representative indicated in 
the August 2010 Appellant's Post-Remand Brief that the agency of 
original jurisdiction (AOJ) failed to comply with instructions 
contained in the June 2009 remand by continuing to prosecute this 
claim negatively, despite the Board's grant of benefits.  The 
Veteran's representative indicated that, as such, this amounts to 
a violation of Stegall v. West, 11 Vet. App. 268 (1998).  (The 
Board is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall).  However, in this instance, the Board 
issued no remand directives with respect to the Veteran's claim 
for service connection for a lumbar spine disability, 
characterized as spondylosis of the lumbar spine and severe 
central canal stenosis at L3-L4 and L4-L5 with bilateral 
foraminal narrowing, as this claim was granted in full.  
Therefore, without remand directive related to this issue, a 
Stegall violation cannot occur.  However, the Board reaffirms 
herein that this benefit has been granted in full and should be 
treated as such by the AOJ.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral peroneal muscle herniations is manifested 
by complaints of burning, numbness, pain, and atrophy.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for the 
left lower extremity for peroneal muscle herniations have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.73, Diagnostic Code 5326 (2009).
2.  The criteria for a separate 10 percent evaluation for the 
right lower extremity for peroneal muscle herniations have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.73, Diagnostic Code 5326 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless. 

VCAA letters dated in September 2006 and July 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  These letters informed him that additional information or 
evidence was needed to support his claim, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, these letters described how appropriate disability 
ratings and effective dates were assigned.  

The Board observes that, in the June 2009 determination, it was 
requested that the Veteran be provided VCAA notice on his claim 
for an increased rating for bilateral peroneal muscle herniations 
which complies with Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).  However, in September 2009, the United States Court of 
Appeals for the Federal Circuit held that the notice described in 
38 U.S.C. § 5103(a) need not be Veteran specific, and vacated 
that portion of the Veterans Courts decision requiring VA to 
notify a Veteran of alternative diagnostic codes or that he could 
submit evidence of the impact of a service-connected disability 
on his daily life.  Vazquez- Flores v. Shinseki, No. 08-7150 
(Fed. Cir., September 4, 2009).  As such, the Board finds that, 
despite the June 2009 remand directive, VCAA notice which 
complies with Vazquez- Flores v. Peake is no longer required and 
the Veteran is not prejudiced by failure to comply with this 
directive.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with an examination which addressed 
his bilateral peroneal muscle herniations disability in March 
2009.  There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's service-
connected disability since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 11-
95.  The examiner reviewed the claims file and thoroughly 
examined the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (When VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).  The Board finds this examination report to be 
thorough and consistent with contemporaneous medical records.  
Thus, the Board concludes that the examination in this case is 
adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

A 10 evaluation is currently assigned to the Veteran's bilateral 
peroneal muscle herniations under Diagnostic Code 5326.  The 
Veteran is seeking a higher evaluation.

Under Diagnostic Code 5326, a 10 percent rating is warranted for 
muscle hernia, extensive, without other injury to the muscles.  
38 C.F.R. § 4.73, Diagnostic Code 5236 (2009).

The Board notes that the Veteran underwent a VA examination most 
recently in March 2010.  The examiner reviewed the claims file.  
The examiner noted that the Veteran complained of generalized 
pain to the lower extremities.  The muscle that is involved is 
the bilateral peroneal muscle.  This is noted on the lower aspect 
about 4 inches above the ankle on the lateral aspects.  The 
examiner noted that he saw no visual abnormality on the right 
side at this time.  The Veteran does complain of some tenderness 
upon palpation to that muscle group.  For the left side, there is 
a slight pouching still noted about 4 inches on the lateral 
aspect above the ankle, which measures about 1 inch by 1 inch 
with about a half an inch elevation.  This appears to fall into 
muscle group 11 which deals with propulsion and stabilization to 
the foot and knee.  The examiner noted that the Veteran complains 
of pain to the site with any type of ambulation.  The Veteran 
does use a cane.  He states that he has had it for about 4 years 
because, at times, he says the pain to the legs has near falls.  
Strength to the lower extremities notes a slight decrease in 
strength expected to the musculature itself, including extension 
and flexion to the ankle and extensor flexion to the knee.  
Pulses are intact without abnormality.  No swelling is noted.  No 
other abnormalities are noted.  The Veteran reported that he 
worked doing administration type of desk work until 1991 when he 
retired.  The examiner reported that no other visual abnormality 
is noted.  The Veteran's gait is slightly unsteady due to 
generalized weakness to the lower extremities which can be 
associated with other residual of the muscle injury.  The Veteran 
was diagnosed with residual of herniation to muscles. 

The Veteran also underwent a VA examination in October 2006.  The 
examiner reviewed the claims file and noted that the Veteran was 
last examined for herniation of his bilateral peroneal muscles in 
August 2001.  At the time of that examination, no herniation of 
these muscles could be appreciated.  The examiner noted that he 
does still have pain in them and stated that, if he walks 3 
blocks, they get quite prominent.  The Veteran rates his pain as 
a 6-7 on a scale of 0-10.  He states that he cannot dance over 2 
dances without having to stop because of the pain, cannot walk 
over 3 blocks, has trouble going up and down a ladder, and is not 
able to run.  Anything where he puts strain on his legs or uses 
them a lot will cause the herniations to become more prominent 
and will cause more pain.  He has been retired since 1991.  Upon 
examination, it was noted that the Veteran had bilateral peroneal 
muscle herniations.  On the left side, the herniation measures 
approximately 2 centimeters.  On the right side, he has 2 
herniations, each of which measure 1.5 centimeters.  These are 
both reducible.  The Veteran stated that they get more prominent 
if he gets out and walks about 3 blocks.  The Veteran was 
diagnosed with bilateral peroneal muscle herniations.     

The Board has also reviewed the relevant private and VA treatment 
records in the claims file.  In an October 2009 VA treatment 
record, the Veteran complained of leg pain.  In a May 2008 VA 
treatment record, the Veteran complained of numbness in his feet 
if he stands or walks very long.  When he sits down again, the 
numbness goes away.  In a March 2007 VA treatment record, the 
Veteran complained of muscle cramps and sciatica.  In a May 2004 
VA treatment record, the Veteran complained of burning pain in 
the calves of both legs that is usually (but not always) 
associated with walking greater than 3 blocks.   The pain is 
relieved by rest, usually in a sitting position.   The Veteran 
was also noted in a May 2004 VA treatment record as having some 
muscle atrophy in the left calf and tibialis anterior. 

Additionally, the Board has considered the Veteran's lay 
assertions.  Specifically, the Veteran indicated in a July 2010 
statement that, at the time of his last examination, his legs had 
been at rest and did not show the large bulges that appear when 
his legs have been used.  In his September 2006 claim, the 
Veteran stated that he experiences atrophy of the left leg and 
decreased use of his left leg due to lost muscle.  He asserted 
that his right leg has more muscle.  However, stress from loss of 
use of his left leg causes the right leg to bear the weight, 
resulting in giving way and falling.  He also reported that his 
legs cramp severely during the night.  Further, the Veteran has 
submitted lay statements throughout the course of his appeal 
indicating that he experiences burning and numbness of his legs.  

The Board notes that 10 percent is the maximum evaluation allowed 
under Diagnostic Code 5236.  However, it was asserted in the 
August 2010 Appellant's Post-Remand Brief that separate and 
distinct evaluations should be afforded for each lower extremity, 
as each now realize independent compensable evaluations.  

As noted above, the examiner at the March 2010 VA examination 
reported that he saw no visual abnormality on the right side at 
this time.  Although, the Veteran did complain of some tenderness 
upon palpation to that muscle group.  For the left side, the 
examiner noted a slight pouching about 4 inches on the lateral 
aspect above the ankle, measuring about 1 inch by 1 inch with 
about a half an inch elevation.  At the October 2006 VA 
examination, it was noted that the Veteran had a herniation that 
measured approximately 2 centimeters on the left side and 2 
herniations on the right side that measured about 1.5 
centimeters.  As it is clear that, during the course of this 
appeal, the Veteran has been diagnosed with separate muscle 
hernias of each leg, the Board finds that separate 10 percent 
evaluations should be awarded for each leg for herniations of the 
peroneal muscles.  However, as 10 percent is the maximum 
evaluation allowed under this diagnostic code, separate 
evaluations in excess of 10 percent for each leg for peroneal 
muscle herniations cannot be assigned under Diagnostic Code 5236.  

The Board has reviewed the remaining diagnostic codes relating to 
muscle injuries but finds Diagnostic Code 5326 is the most 
appropriate diagnostic code to apply in this case.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5326 (2009).  

The Board acknowledges that it was asserted in the August 2010 
Appellant's Post-Remand Brief that pain is a major part of the 
Veteran's bilateral peroneal muscle herniations, apparently 
suggesting that the Board consider a higher rating based on 
functional loss as contemplated by DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Board notes that the separate 10 
percent ratings assigned are the maximum rating provided for 
muscle hernia, and are intended to compensate for "extensive" 
muscle herniation.  The Court has held that where a Veteran is in 
receipt of the maximum rating, the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59; and the holding of DeLuca do not apply.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997)..

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has been retired since 1991.  However, the Board 
notes the Veteran's assertion that he has always had to have a 
sit-down job because his condition does not allow him to stand 
for long periods of time.  See notice of disagreement (NOD), 
February 2007.  With respect to the first prong of Thun, the 
evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected muscle disability is inadequate.  There is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the evidence supports 
separate 10 percent evaluations for the Veteran's right and left 
lower extremities for peroneal muscle herniations, but that the 
preponderance of the evidence is against the claim for a rating 
higher than 10 percent for either lower extremity.  The benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application as there is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings has been 
considered and is not for application.  See Hart, supra.




ORDER

Entitlement to a separate 10 percent evaluation, but no more, for 
service-connected peroneal muscle herniations of the left lower 
extremity, is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to a separate 10 percent evaluation, but no more, for 
service-connected peroneal muscle herniations of the right lower 
extremity, is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


